Notice of Non-Responsive Amendment 

Amendment
Acknowledgement is made of Amendment filed 04-26-22.
Claims 6-19 are canceled.
Claim 20 is added.

Election/Restrictions
Applicant elected Claims 1-5 of Group I without traverse, and canceled Claims 6-19 of Groups II and III; but the applicant added new claim 20, of which applicant states “that is directed to invention Group I” (This statement is applicant’s own idea, ignored the clear facts, and totally not true at all), which are belong to other Groups different from claim 1 of Group I (see detailed reasons following).
Applicant elected one Group, canceled non-elected Groups and added further more Group which still under the restriction requirement is improper and would delay the process of the patent application.
Therefore, the amendment and election of 04-26-22 regarded as Non-Compliant Amendment with the Non-Responsive election.
Following is the reasons explain why the newly added claim 20 are not belong to the same Group I of claim 1:
A) The newly added claim 20 directed to the following patentably distinct Groups different from Claim 1 (following the Restriction/Election Requirement of 04-01-22):
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, depicted in Claims 1-5, (elected without traverse),
Group II, depicted in Claims 6-13, (non-elected and canceled),
Group III, depicted in Claims 14-19, (non-elected and canceled),
Group IV, depicted in Claim 21-20 (newly added);
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I and IV are related as combination and subcombination, the subcombination is distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable; for example, the limitations of the curing system including: a laser source configured to generate a laser beam to strike the curable adhesive in areas that create a negative of each PCB design, a printing mechanism configured to print a mask onto an upper surface of the flexible film, and a placement mechanism configured to place a mask onto an upper surface of the flexible film; a peel roller configured to remove the flexible film, the curable adhesive, and the bonded conductive layer, in the newly add subcombination claim 20 of Group IV, which do not require by the combination claim 1 of Group I. 
B) Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the restriction for examination purposes as indicated is proper.
Since the response of 04-26-22 for the requirement of restriction/election is an improper response, the amendment with the election of 04-26-22 is not entered, the applicant should response to the still standing Restriction/Election Requirement of 04-01-22 properly, by an election or by an election with a proper amendment; and the response time set by the Restriction/Election Requirement of 04-01-22 is still available and the time set for response will be expired on 06-01-22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached on 8:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2847